ViNje, J.
From the allegations of the complaint set out in the foregoing statement of facts it appears that plaintiffs built a plant for the purpose of furnishing the tenants of their own building with heat, light, and power; that the completed plant proved to be large enough, when economically run, to *324furnish, more heat, light, and power than the tenants of their own building required, and that they sold the surplus to three of their adjoining neighbors. Does the operation of such a plant, under such circumstances, constitute a public utility within the meaning of the statute, secs. 1797 m — 1 to 1797m— 108, Stats. (Laws of 1907, ch. 499) ? Sec. 1797m — 1 defines a public utility as follows:
“The term ‘public utility’ as used in this act shall mean and embrace every corporation, company, individual, association of individuals, their lessees, trustees or receivers appointed by any court whatsoever, and every town, village or city that now or hereafter may own, operate, manage or control any plant or equipment or any part of a plant or equipment within the state, for the conveyance of telephone messages or for the production, transmission, delivery or furnishing of heat, light, water or power either directly or indirectly to or for the public.”
The state claims that by furnishing heat, light, and power to the tenants of their own building the plaintiffs became a public utility; that the furnishing of such commodities to any one else than to one’s self is furnishing it to the public within the meaning of the statute. It is obvious that such a construction is too narrow, for it would constitute the owner of every building furnishing heat or. light to tenants, as well as every householder who rents a heated or lighted room, a public utility. The legislature never contemplated such a construction to be given the words “public utility.” They must receive a construction that will effectuate the evident intent of the legislature and not one that will lead to a manifest absurdity. It was not the furnishing of heat, light, or power to tenants or, incidentally, to a few neighbors that the legislature sought to regulate, but the furnishing of those commodities to the public, that is, to whoever might require the same. Wis. River Imp. Co. v. Pier, 137 Wis. 325, 118 N. W. 857. The use to which the plant, equipment, or some por-, tion thereof is put must be for the public in order to consti*325tute it a public utility. But whether or not the use is for the public does not necessarily depend upon the number of consumers ; for there may be only one, and yet the use be for the public — as where a plant is built and operated for furnishing-power to the public generally, but for a time finds one consumer who uses it all. If the product of the plant is intended for and open to the use of all the members of the public who may require it, to the extent of its capacity, the fact that only one or two thereof consume the entire product renders the plant none the less a public utility. On the other hand, a landlord may furnish it to a hundred tenants or, incidentally, to a few neighbors, without coming either under the letter or the intent of the law. In the instant case the purpose of the plant was to serve the tenants of the owners, a restricted class, standing in a certain contract relation with them, and not the public. The furnishing of power, light, and heat to a few neighbors was incidental merely and limited to them. Should plaintiffs, however, enlarge their field of service, it is by no means certain that they would remain exempt from the operation of the law. And having come within its provisions, they would be required, to the extent of the capacity of their plant, to serve any one making a demand upon them, under such regulations as the Eailroad Commission might lawfully prescribe. Wis. River Imp. Co. v. Pier, 137 Wis. 325, 118 N. W. 857.
It is very difficult, if not impossible, to frame a definition for the word “public” that is simpler or clearer than the word itself. The Century Dictionary defines it as-“of or belonging to the people at large, relating to or affecting the whole people of a state, nation or community, not limited or restricted to any particular class of the community.” The New International defines it as “of or pertaining to the people; relating to or affecting a nation, state or community at large.” The tenants of a landlord are not the public, neither are a few of his neighbors or affew isolated individuals with whom he may *326■choose to deal, though they are a part of the public. The word “public” must be construed to mean more than a limited class defined by the relation of landlord and tenant, br by nearness of location, as neighbors, or more than a few who by reason of any peculiar relation to the owner of the plant can be served by him.
While we find it quite easy to ascertain the true spirit and intent of the law, yet we deem it inexpedient and unsafe to attempt to define in more specific terms than the statute what does and what does not constitute a public utility. Each case will depend upon its own peculiar facts and circumstances and must be tested by the statute in the light of such facts and circumstances. The law should receive a construction that will effectuate its true purpose, however difficult that may be. No resort should be had to any arbitrary standard or to any fixed line of demarcation on the ground that they are easy of application, or for any other reason. The statute was intended to include those, and only those, who furnished the commodities therein named to or for the public. It was not intended to affect the relation of landlord and tenant, or to abridge the right to contract with a few neighbors for a strictly incidental purpose, though relating to a service covered by it.
The conclusions we have arrived at render it unnecessary to determine whether or not the statute unreasonably abridges the right to contract, and whether or not that portion of it prescribing penalties is unconstitutional on the ground that they are excessive.
By the Court. — Order affirmed.